
	

113 S1216 IS: Improving Job Opportunities for Veterans Act of 2013
U.S. Senate
2013-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1216
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2013
			Mr. Bennet (for himself
			 and Mr. Johanns) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To improve and increase the availability of on-job
		  training and apprenticeship programs carried out by the Secretary of Veterans
		  Affairs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Improving Job Opportunities for
			 Veterans Act of 2013.
		2.Authority to
			 increase availability of private sector on-job training programsDuring the four-year period beginning on the
			 date that is one year after the date of the enactment of this Act, the
			 Secretary of Veterans Affairs shall carry out
			 section
			 3677(b)(1)(A) of title 38, United States Code, by substituting
			 75 per centum for 85 per centum.
		3.On-job training
			 at Federal departments and agenciesBeginning on the date that is one year after
			 the date of the enactment of this Act, the Secretary of Veterans Affairs shall
			 enter into agreements with the heads of other Federal departments and agencies
			 to operate programs of training on the job under
			 section
			 3677 of title 38, United States Code, to train eligible
			 veterans or persons to perform skills necessary for employment by the
			 department or agency operating the program.
		4.Extension of reduced
			 pension for certain veterans covered by medicaid plans for services furnished
			 by nursing facilitiesSection 5503(d)(7)
			 of title 38, United States Code, is amended by striking November 30,
			 2016 and inserting December 31, 2016.
		
